 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5
            San Francisco, California 94105
            Telephone: (415) 977-8985
 6
            Facsimile: (415) 744-0134
 7          E-Mail: Michael.Marriott@ssa.gov

 8   Attorneys for Defendant

 9

10                               UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA
                                         LAS VEGAS DIVISION
12

13
     SAMANTHA KEEN,                                   )   Case No: 2:19-cv-00561-RFB-EJY
14                                                    )
                    Plaintiff                         )
15                                                    )   STIPULATION FOR EXTENSION OF
            v.                                        )   TIME TO FILE DEFENDANT’S CROSS
16                                                    )   MOTION TO AFFIRM
     ANDREW SAUL,                                     )
17   Commissioner of Social Security,                 )   (Second Request)
                                                      )
18                  Defendant.                        )
                                                      )
19

20          Defendant Andrew Saul, Commissioner of Social Security, hereby requests an extension

21   of time of thirty days to Wednesday, October 23, 2019, to prepare and file his cross motion to

22   affirm. This is the Commissioner’s second request for an extension.

23          Defendant respectfully requests this extension of time because of a very heavy workload,

24   including ten other district court merits briefs due in the next month, as well as a Ninth Circuit

25   responsive brief to complete in the same timeframe. In addition, the lengthiness of the certified

26   administrative record (1,500+ pages) requires this additional time to evaluate.
                                                    -1-
 1          On September 23, 2019, Plaintiff’s counsel informed Defendant by email that he had no

 2   objection to this extension.

 3

 4                                              Respectfully submitted,

 5
     Date: September 23, 2019                   RICHARD HARRIS LAW FIRM
 6
                                        By:     /s/ Joshua R. Harris*
 7                                              JOSHUA R. HARRIS
                                                *authorized by email September 23, 2019
 8
                                                Attorney for Plaintiff
 9

10
     Date: September 23, 2019                   NICHOLAS A. TRUTANICH
11                                              United States Attorney

12                                      By:     /s/ Michael K. Marriott
                                                MICHAEL K. MARRIOTT
13                                              Assistant Regional Counsel

14                                              Attorneys for Defendant

15
     Of Counsel
16   Jeffrey Chen
     Assistant Regional Counsel
17   Social Security Administration
18

19                                              IT IS SO ORDERED; provided, however no
                                                further extensions of time will be granted absent
20                                              unforeseen and extraordinary circumstances.
21

22
     DATE: September 24, 2019
23                                              HONORABLE ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
24

25

26
                                                  -2-
